Citation Nr: 0708723	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services







INTRODUCTION

The veteran had active military service from July 1965 to May 
1967.  He died in July 2004.  The appellant his is spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Providence, Rhode Island Regional Office (RO).  As will 
be discussed below, during the time the case was at the 
Board, appellant moved to Arizona which now will apparently 
have jurisdiction of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time this claim was filed, appellant was residing in 
Massachusetts, and the Providence RO entered the initial 
decisions and undertook initial development.  At the time 
appellant was represented by the Vietnam Veterans of America.  
The case was forwarded to the Board with a request for a 
video hearing.  The hearing was scheduled for November 2006.  
Appellant would be at the Providence RO and the undersigned 
would be in Washington, D.C.

She did not report for that hearing.  The record now contains 
documents received at the Phoenix, Arizona RO, before the 
hearing, that in essence request a new video hearing date.  
These documents have subsequently been attached to the record 
that is at the Board.

These documents indicate that the appellant has moved to 
Arizona and has selected the Arizona Veterans Service 
Commission as her representative.  She has also requested 
that she be provided with a video conference hearing with her 
setting at the Phoenix RO and a Veterans Law Judge in 
Washington.

This is essentially a motion for a rescheduling of a hearing 
on the basis of good cause.  The undersigned herein grants 
the request.

It seems, however, that the claims folder must be forwarded 
to the appellant's new representative for review prior to any 
hearing being scheduled.  That organization, in another RO 
will have to prepare for any hearing, leading to the need for 
this remand.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The AMC or the Providence RO should 
forward the claims folder to the Phoenix 
RO.

2.  Thereafter, the Phoenix RO should 
schedule appellant for a video conference 
hearing in accordance with applicable 
procedures.  The new representative 
should have an opportunity to review the 
claims folder in preparation for the 
hearing, and the file should then be 
forwarded to the Board prior to the 
hearing in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



